UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6937



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


YANCY NATHANIEL BOWMAN,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. James A. Beaty, Jr., District
Judge. (CR-98-255, CA-00-487-1)


Submitted:   August 23, 2001              Decided:   September 5, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Yancy Nathaniel Bowman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Yancy Nathaniel Bowman seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).     We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court.* United States v. Bowman, Nos. CR-98-255; CA-00-487-1

(M.D.N.C. May 9, 2001). We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




     *
      Bowman also challenges for the first time on appeal his 168-
month sentence in light of Apprendi v. New Jersey, 530 U.S. 466
(2000). We recently held in United States v. Sanders, 247 F.3d
139, 151 (4th Cir. 2001), that the new rule announced in Apprendi
is not retroactively applicable to cases on collateral review.
Accordingly, Bowman’s Apprendi claim is not cognizable.


                                2